Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2014/0036745) in view of Heo (US 2016/0044552).
[NOTE: Other alternate prior art Ma (US 2021/0127405), Park (US 2013/0114583) and Ahn (US 2013/0242833) may be used in place of Koo, as they too recite/fulfill the independent claims’ features.]
Regarding claims 1, 10 and 20, Koo describes a user equipment (UE)/resource indication method applied to UE (fig. 6, UE 100)/computer readable storage medium (para. 117), comprising: 
sending hardware sharing assistance information to a base station, wherein the hardware sharing assistance information is used to indicate a target resource, and 
the target resource is a resource with a hardware sharing phenomenon in resources used by the UE (fig. 5 #606 & para. 104, US sends IDC indication [being the assistance information] to eNB 122 (base station), where IDC is in-device interference incurred by concurrently operating multiple radio interfaces within the UE, para. 12).
	Koo fails to further explicitly describe:
	wherein the hardware sharing assistance information comprises at least one of the following: a bandwidth part (BWP) identifier, a cell identifier, a cell group identifier, a radio access technology identifier, or identification of a beam; wherein the target resource comprises at least one for the following: a target BWP, a target cell, a target cell group, a target radio access technology, or a target beam.
	Heo also describes UE communication with base station (fig. 1), further describing:
wherein the hardware sharing assistance information comprises a cell identifier, which is used to indicate target resource comprising a target cell (para. 28, UE sends its UE assistance information, which includes desired target cell info (e.g. physical cell ID)),
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the hardware sharing assistance information indicating a target resource as in Koo to be a cell ID identifier for the target cell as in Heo.
The motivation for combining the teachings is that this enables UE to perform cell selection (Heo, abstract, para. 23 or para. 30).
Regarding claims 5 and 14, Koo describes a base station/resource indication method applied to a base station (fig. 6, eNB 122), wherein the method comprises: 
receiving hardware sharing assistance information from user equipment (UE), wherein the hardware sharing assistance information is used to indicate a target resource, and the target resource is a resource with a hardware sharing phenomenon in resources used by the UE (fig. 5 #606 & para. 104, eNB receives IDC indication [being the assistance information] to eNB 122 (base station), where IDC is in-device interference incurred by concurrently operating multiple radio interfaces within the UE, para. 12), and
processing the target resource according to the hardware sharing assistance information (fig. 5 & #608 & para. 105, eNB uses the assistance information in the IDC indication to decide the IDC solution).
Koo fails to further explicitly describe:
	wherein the hardware sharing assistance information comprises at least one of the following: a bandwidth part (BWP) identifier, a cell identifier, a cell group identifier, a radio access technology identifier, or identification of a beam; wherein the target resource comprises at least one for the following: a target BWP, a target cell, a target cell group, a target radio access technology, or a target beam.
	Heo also describes UE communication with base station (fig. 1), further describing:
wherein the hardware sharing assistance information comprises a cell identifier, which is used to indicate target resource comprising a target cell (para. 28, UE sends its UE assistance information, which includes desired target cell info (e.g. physical cell ID)),
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the hardware sharing assistance information indicating a target resource as in Koo to be a cell ID identifier for the target cell as in Heo.
The motivation for combining the teachings is that this enables UE to perform cell selection (Heo, abstract, para. 23 or para. 30).
Regarding claims 2, 6, 11 and 15, Koo describes:
wherein the hardware sharing assistance information comprises at least one of the following: a frequency band identifier, and the target resource comprises at least one of the following: a target frequency band (para. 78, IDC indication (assistance information) sent by UE 100 includes indication (identifier) of usable/unusable frequency (target frequency band));
Regarding claims 4 and 13, Koo describes:
wherein after the sending hardware sharing assistance information to a base station, the method further comprises: 
receiving configuration information from the base station, wherein the configuration information is used to instruct the UE to change the target resource; and changing the target resource according to the configuration information (fig. 6 #610 & #612 & para. 105, in response, eNB 122 sends IDC solution selected by the eNB for the UE to apply such a selected solution (configuration)).
Regarding claims 8 and 17, Koo describes:
wherein the processing the target resource according to the hardware sharing assistance information comprises: according to the hardware sharing assistance information, instructing the UE to change the target resource (fig. 6 #610 & #612 & para. 105, in response, eNB 122 sends IDC solution selected by the eNB for the UE to apply (change to) such a selected solution (configuration)).
Regarding claims 9 and 18, Koo describes:
wherein the instructing the UE to change the target resource comprises: sending configuration information to the UE, wherein the configuration information is used to instruct the UE to change the target resource (fig. 6 #610 & #612 & para. 105, in response, eNB 122 sends IDC solution selected by the eNB for the UE to apply (change to) such a selected solution (configuration)).
Regarding claim 19, Koo describes a communications system, wherein the communications system comprises the user equipment (UE) according to claim 10 and a base station  (fig. 6 UE 100 & eNB 122); 
wherein the base station comprises a processor, a memory, and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor (fig. 8 & para. 115, wireless access node eNB 122 comprising processor, RAM (memory) for the implement method’s instructions (program), para. 117), the following steps are implemented: 
receiving hardware sharing assistance information from user equipment (UE), wherein the hardware sharing assistance information is used to indicate a target resource, and the target resource is a resource with a hardware sharing phenomenon in resources used by the UE (fig. 5 #606 & para. 104, eNB receives IDC indication [being the assistance information] to eNB 122 (base station), where IDC is in-device interference incurred by concurrently operating multiple radio interfaces within the UE, para. 12); and 
processing the target resource according to the hardware sharing assistance information (fig. 5 & #608 & para. 105, eNB uses the assistance information in the IDC indication to decide the IDC solution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Heo as applied to claims 2, 6, 11 and 15 above respectively, and further in view of Enescu (EP 3301846).
Regarding claims 3, 7, 12 and 16, Koo and Heo combined fail to further explicitly describe:
wherein the identification of a beam comprises at least one of the following: a beam identifier, a beam pair identifier, a synchronization signal block (SSB) identifier, a channel state information reference signal (CSI-RS) identifier, a quasi co-location (QCL) identifier, or a sounding reference signal (SRS) identifier.
Enescu also describes UE use of signaling to provide in-device coexistence (IDC) issues caused by multiple transceivers (para. 57), further describing:
wherein the identification of a beam comprises: a beam identifier (fig. 10a & para. 132, UE transmitting to base station BS the best beam index BI (assistance information comprising beam identifier) for BS to configure in uplink & downlink data use).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the US sending hardware sharing assistance information in Koo and Heo to comprise identification of beam as in Enescu.
The motivation for combining the teachings is that this enables the base station to know & configure which of the beams is best to use for the UE, para. 132).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469